 



 

EMPLOYMENT AGREEMENT

 

THIS EMPLOYMENT AGREEMENT (this “Agreement”), dated as of February 3, 2012, is
entered into by and between THE MANAGEMENT NETWORK GROUP, INC., a Delaware
corporation (the “Company”), with offices at 7300 College Boulevard – Suite 302,
Overland Park, Kansas 66210, and DONALD E. KLUMB, an individual (“Employee”),
residing at 12617 Juniper Circle, Leawood, Kansas 66209.

 

RECITALS

 

The Company wishes to obtain the services of Employee and Employee wishes to
perform such services on the terms and conditions contained herein.

 

Therefore, the parties hereby agree as follows:

 

1.              EMPLOYMENT. Subject to the terms and conditions of this
Agreement, effective as of January 8, 2012 (the “Effective Date”), the Company
hereby continues to employ Employee as Chief Executive Officer, President and
Chief Financial Officer of the Company to perform the duties described in
Section 4 hereof.

 

2.              TERM. The term of this Agreement shall be two years from the
date first noted above, unless such term is terminated earlier pursuant to
Section 7 hereof (the “Initial Term”). The Agreement shall automatically renew
for successive one-year renewal terms unless either party gives the other party
at least sixty (60) days advance notice of their intent not to renew. Such
Initial Term and any such renewal terms may be collectively referred to as the
“Term”.

 

3.              COMPENSATION.

 

3.1           Salary. Subject to the adjustment provisions herein, Employee
shall be paid biweekly installments based upon an annual base salary of
$350,000, however, on or about July 1, 2012, the Company’s Board of Directors
(“Board”) will evaluate and determine whether to increase such annual base
salary to $400,000. The Company may adjust Employee’s base salary at any time in
its sole discretion to reflect Employee’s performance; provided, however, that
Employee’s base salary shall at no time be less than the minimum base salary set
forth in the first sentence of this paragraph. Amounts paid pursuant to this
Section 3.1 are hereinafter referred to as “Base Salary.”

 

1

 

 

3.2           Bonus. In addition to Employee’s Base Salary, Employee shall be
(a) entitled to receive an incentive bonus in an amount determined by the Board
provided that Employee achieves the reasonable performance goals and objectives
established by the Board for Employee for 2012; and (b) eligible to participate
in the Company’s bonus pool for the Company’s executive officers established
pursuant to the executive incentive compensation plan, as duly approved by the
Compensation Committee of the Board. For the 2012 fiscal year, the Board shall
establish for the year the amount of the bonus pool and the reasonable
performance goals to be achieved as a condition to the Company’s eligible
executives being entitled to the bonus pool pursuant to the executive incentive
compensation plan. The annual performance goals related to the bonus pool shall
be based upon the Company’s overall performance. The Board and Employee shall
agree upon those executive employees of the Company, in addition to Employee,
who are eligible to participate in the executive incentive compensation plan.
Employee shall determine the allocation of the bonus pool among eligible
participants, subject to approval of the Board. The individual incentive bonus
for Employee and Employee’s allocable portion of the bonus pool as described
herein are referred to as the “Bonus.” In order to be eligible to receive a
Bonus, Employee must be employed by the Company on the last day of the
applicable fiscal year for which the performance goals are established. The
Bonus, if any, shall be paid within two and one-half months after the end of the
applicable fiscal year.

 

3.3           Other Compensation. The Compensation Committee of the Board shall
periodically (and in any event, annually) review Employee’s compensation and
recommend to the Board of Directors for its consideration such modifications, if
any, to such compensation as the committee determines may be appropriate for the
Chief Executive Officer, President and Chief Financial Officer of the Company.
In connection with such process, the Compensation Committee may recommend that
the Board consider extraordinary bonuses and other forms of compensation for
Employee.

 

3.4           Equity Awards. Upon dissolution of the special committee of the
Board and at such time as permissible in accordance with applicable rules and
regulations of the U.S. Securities and Exchange Commission, the Board will
evaluate and determine whether to grant to Employee non-qualified stock options
and/or shares of restricted stock in the Company or such other equity awards as
the Board determines.

 

4.             DUTIES. Employee shall, during the term hereof, be an officer of
the Company and have the title of Chief Executive Officer, President and Chief
Financial Officer of the Company, and shall perform such duties as and have such
authority as are customary and usual for such position and as may reasonably be
directed by the Board of the Company. Without limiting the generality of the
foregoing:

 

4.1           Full Time. Employee shall devote Employee’s full working time,
ability and attention to the business of the Company and shall, in accordance
with the highest ethical and professional standards, seek to maximize the
financial success of the Company’s business and to optimize the goodwill and
reputation of the Company within its industry and with its customers. During the
term of this Agreement, Employee agrees that he will not become involved in the
active ownership or management of any business enterprise that will interfere
with the performance of his duties hereunder. Employee further warrants that he
will not engage, directly or indirectly, in any other business activity (whether
or not pursued for pecuniary advantage) that is or may be in conflict with, or
that might place him in a conflicting position to, that of the Company. So that
the Company may be aware of the extent of any other demands upon Employee’s time
and attention, Employee shall disclose in confidence to the Company the nature
and scope of any other business activity in which he is or becomes engaged
during his employment with the Company. Employee also warrants that he is not a
party to any valid or binding agreement or legal relationship whose performance
or execution would interfere with the performance of his duties under this
Agreement. Employee may serve as a director of other corporations or entities
with the prior approval of the Board, which approval will not be unreasonably
withheld.

 

2

 

 

4.2           Reporting. Employee shall report to the Executive Chairman of the
Board of the Company, or at such time as there is no longer an Executive
Chairman of the Board, to the Board.

 

5.                EXPENSES. Subject to such rules and procedures as the Company
from time to time specifies, the Company shall reimburse Employee on a bi-weekly
basis for reasonable business expenses necessarily incurred in the performance
of duties under this Agreement.

 

6.                 BENEFITS. Except as otherwise set forth herein, Employee
shall be entitled to fringe benefits and paid time off as set forth below.

 

6.1           Participation in Employee Benefit Plans. Employee shall be
eligible to participate in any health, disability, and group term life insurance
plans or other perquisites and fringe benefits that the Company extends
generally from time to time to the executive officers of the Company. These
benefits described in this Section 6.1 are collectively referred to herein as
“Fringe Benefits”.

 

6.2           Paid Time Off. Employee shall be eligible for Personal Time Off in
accordance with the Company’s Personal Time Off policy then in effect and
applicable to executive officers of the Company.

 

7.              TERMINATION.

 

7.1           Termination By The Company Due to Death or Disability. In the
event of Employee’s death during the Term, this Agreement and the employment of
Employee hereunder shall terminate automatically as of the date of death, except
that Sections 9, 10, 11, 12, and 13 shall survive such termination. In the event
of Employee’s Disability (as hereinafter defined) for ninety (90) consecutive
calendar days or one hundred and twenty (120) calendar days in the aggregate
during any twelve (12) months of the Term, the Company shall have the right, by
written notice to Employee, to terminate this Agreement and the employment of
Employee hereunder as of the date of such notice, except that Sections 9, 10,
11, 12, and 13 shall survive such termination. “Disability” for the purposes of
this Agreement shall (A) be determined by an independent physician selected by
the Company and (B) mean Employee’s physical or mental disability so as to
render Employee substantially incapable, despite reasonable accommodations, of
carrying out Employee’s duties under this Agreement. In the event of termination
pursuant to this Section 7.1, the Company shall not be under any further
obligation to Employee hereunder except to promptly pay Employee (i) salary and
benefits accrued and unpaid up to the date of termination, (ii) any earned but
unpaid Bonus, if any, with respect to any completed fiscal year immediately
preceding the date of termination pursuant to Section 3.2 hereof, (iii)
reimbursement for expenses accrued and payable under Section 5 hereof, and (iv)
if the termination is due to Disability, (A) payment of Employee’s monthly Base
Salary on the Company’s regularly scheduled payrolls during each of the 3 months
immediately following termination, but in no event shall any such amount be paid
later than two and one-half months after the last day of the year in which the
corresponding amount of such payment if not yet received has ceased to be
subject to a substantial risk of forfeiture within the meaning of Section 409A
of the Internal Revenue Code of 1986, as amended (the “Code”), and (B) payment
or reimbursement of the premium for any COBRA benefits Employee elects through
Company for a period of six months from the date of termination.

 

3

 

 

7.2            Termination By the Company Due to Cause. The Company shall have
the right to discharge Employee and terminate this Agreement for Cause (as
hereinafter defined) during the Term by written notice to Employee and this
Agreement shall be deemed terminated as of the date of such notice, except that
Sections 9, 10, 11, 12, and 13 shall survive such termination. For the purpose
of this Agreement, “Cause” shall mean, in the Company’s good faith belief:

 

(i)          The committing of any criminal act under federal, state or local
law, where such act would be a) a felony or b) a crime involving moral turpitude
which, in the reasonable judgment of the Company, has materially interfered or
will materially interfere with the ability of Employee to perform his duties
hereunder, or has caused or will cause material harm to the Company or its
business; provided that, for purposes of this provision, a finding of guilt
and/or plea of guilty/nolo contender (no contest) is sufficient but not
necessary.

 

(ii)         The breach of any provision of this Agreement, including, but not
limited to, by acting dishonestly or negligently regarding Employee’s
performance hereunder, and Employee’s failure to cure such breach within ten
(10) business days of written notice from Company.

 

(iii)        The failure to perform Employee’s duties under this Agreement
(other than for reasons related to illness, injury or temporary disability).

 

(iv)        The material violation of any applicable local, state or federal law
relating to discrimination or harassment.

 

(v)         The material violation of Company’s policies and/or practices
applicable to those at Employee’s level, including, but not limited to, its
employment policies and/or practices, including but not limited to
non-discrimination, anti-harassment and non-retaliation policies and practices.

 

(vi)        The taking of any action, whether intentionally or not, or failure
to act, where such action/inaction has the effect of materially undermining or
harming the Company, its management, its business, its reputation or its
customers/clients/employees.

 

(vii)       The failure to comply with any oral or written report or directive
of the Company, which failure is not remedied within ten (10) business days of
written notice from Company regarding same.

 

4

 

 

Any act, or failure to act, based upon the authority given pursuant to a
resolution duly adopted by the Board or upon the advice of counsel for the
Company shall be conclusively presumed to be done, or permitted to be done, by
Employee in good faith and in the best interest of the Company. Termination of
Employee’s employment shall not be deemed to be for Cause unless and until the
Company delivers to Employee a copy of a resolution duly adopted by the
affirmative vote of not less than a majority of the Board finding that the
Employee is guilty of the conduct described in any of (i)-(vii) above.

 

In the event of a termination pursuant to this Section 7.2, the Company shall
not be under any further obligation to Employee hereunder, except to promptly
pay Employee (a) salary and benefits accrued but unpaid up to the date of
termination, (b) reimbursement for expenses accrued and payable under Section 5
hereof, and (c) any other benefits required by applicable law (e.g. COBRA), if
eligible.

 

7.3           Termination By the Company Other Than Due to Death, Disability or
Cause. This Agreement and the employment of Employee hereunder may be terminated
by the Company other than due to death, Disability or Cause by giving at least
thirty (30) days prior written notice to the Employee at any time during the
Term and such termination shall be effective as of the date of termination
stated in such notice, except that Sections 9, 10, 11, 12, and 13 shall survive
such termination. In the event of a termination pursuant to this Section 7.3,
the Company shall not be under any further obligation to Employee hereunder,
except to promptly pay Employee (i) salary and benefits accrued but unpaid up to
the date of termination, (ii) any earned but unpaid Bonus, if any, with respect
to any completed fiscal year immediately preceding the date of termination
pursuant to Section 3.2 hereof, (iii) reimbursement for expenses accrued and
payable under Section 5 hereof, and (iv) Severance Benefits (as defined below)
pursuant to Section 7.4.

 

7.4           Severance Benefits. For purposes of this Agreement, “Severance
Benefits” shall mean (i) twelve (12) months of Employee’s Base Salary payable in
one lump sum, and (ii) payment or reimbursement to Employee of the premium for
any COBRA benefits Employee elects through Company for a period of twelve months
from the date of termination.

 

7.5           Termination by Employee. The Employee shall have the right to
terminate Employee’s employment under this Agreement by giving thirty (30) days
prior written notice to the Company at any time, and such termination shall be
effective as of the date of termination stated in such notice, except that
Sections 9, 10, 11, 12, and 13 shall survive such termination.

 

(a)          Termination By Employee Other Than for Constructive Termination. In
the event Employee terminates employment under this Section 7.5 for other than
Constructive Termination (as defined below), the Company shall not be under any
further obligation to Employee hereunder, except to promptly pay Employee (i)
salary and benefits accrued but unpaid up to the date of termination, (ii) any
earned but unpaid Bonus, if any, with respect to any completed fiscal year
immediately preceding the date of termination pursuant to Section 3.2 hereof,
and (iii) reimbursement for expenses accrued and payable under Section 5 hereof.

 

5

 

 

(b)          Termination by Employee for Constructive Termination.
Notwithstanding anything in this Agreement to the contrary, a “Constructive
Termination” will be deemed to have occurred pursuant to this Section 7.5 if
there should occur the following:

 

(i)          a material adverse change in Employee’s position causing it to be
of materially less authority, duties or responsibility without Employee’s
written consent, and such a materially adverse change shall in all events be
deemed to occur if Employee no longer serves as Chief Executive Officer,
President and Chief Financial Officer of the Company or any parent company of
Company unless Employee consents in writing to such change, or if Richard P.
Nespola is reinstated as the Chief Executive Officer and/or Chairman of the
Board of the Company;

 

(ii)         a material reduction, without Employee’s written consent or except
as expressly permitted in this Agreement, in Employee’s Base Salary;

 

(iii)        a relocation of Employee’s principal place of employment by more
than 50 miles without Employee’s consent;

 

(iv)        a material breach of any provision of this Agreement by Company.

 

Notwithstanding the above, in no event shall a Constructive Termination exist
unless (1) Employee provides a written notification to the Company sufficiently
describing the event or condition alleged to give rise to the Constructive
Termination within 90 days of the initial existence of such event or condition,
(2) the Company is provided at least 10 days to remedy the event or condition,
and (3) the Company fails to reasonably cure the event or condition.

 

In the event Employee terminates his employment due to a Constructive
Termination, the Company shall not be under any further obligation to Employee
hereunder, except to pay Employee within thirty (30) days of such termination
(i) salary and benefits accrued but unpaid up to the date of termination, (ii)
any earned but unpaid Bonus, if any, with respect to any completed fiscal year
immediately preceding the date of termination pursuant to Section 3.2 hereof,
(iii) reimbursement for expenses accrued and payable under Section 5 hereof, and
(iv) Severance Benefits pursuant to Section 7.4.

 

Upon termination due to a Change of Control (as defined below) or Constructive
Termination, for ninety (90) days following termination, Employee agrees to
provide reasonable cooperation to the Company at the Company’s expense in
winding up Employee’s work for the Company and transferring that work to other
individuals as designated by the Company. Upon termination for any reason other
than Death, Disability, Change of Control or Constructive Termination, for
thirty (30) days following termination, Employee agrees to provide reasonable
cooperation to the Company at the Company’s expense in winding up Employee’s
work for the Company and transferring that work to other individuals as
designated by the Company. Employee also agrees reasonably to cooperate with the
Company at Company’s expenses in litigation as requested by the Company;
provided that, such cooperation does not harm or conflict with Employee’s
interests in such litigation, if any, and Employee is provided reasonable notice
so as not to interfere with Employee’s other work or employment obligations.

 

6

 

 

To be eligible for any Severance Benefits payments under this Section 7,
Employee must (i) within sixty (60) days of the date of termination execute and
deliver to the Company a final and complete release in a form that is acceptable
and approved by the Company after good faith negotiation with Employee, and (ii)
in the Company’s good faith belief, be in full compliance with the provisions of
Sections 9 and 11 hereof at the time of any such payment.

 

8.              CHANGE IN CONTROL BENEFITS. Should there occur a Change in
Control (as defined below), the following provisions shall become applicable:

 

8.1           During the period (if any) following a Change in Control that
Employee shall continue to provide services under this Agreement, then the terms
and provisions of this Agreement shall continue in full force and effect.

 

8.2           Notwithstanding any other provision of Section 7, in the event of
(a) a termination by the Company pursuant to Section 7.3 at any time within
twelve (12) months after a Change in Control, or (b) a Constructive Termination
pursuant to Section 7.5 at any time within twelve (12) months after a Change in
Control, the Company shall pay Employee within thirty (30) days of such event
(i) salary and benefits accrued but unpaid up to the date of such event, (ii)
any earned but unpaid Bonus, if any, with respect to any completed fiscal year
immediately preceding the date of termination pursuant to Section 3.2 hereof;
(iii) reimbursement for expenses accrued and payable under Section 5 hereof, and
(iv) Severance Benefits pursuant to Section 7.4.

 

8.3           For purposes of this Section 8, a “Change of Control” shall be
deemed to occur upon the earlier to occur of an event described below, the
Company entering a definitive agreement to accomplish a transaction or event as
described below, or a vote of the directors of the Company approving a
definitive agreement for such a transaction or event as described below:

 

(a)          the sale, lease, conveyance or other disposition of at least fifty
percent (50%) of the Company’s assets as an entirety or substantially as an
entirety to any person, entity or group of persons acting in concert other than
in the ordinary course of business;

 

(b)          any transaction or series of related transactions (as a result of a
tender offer, merger, consolidation or otherwise) that results in any Person (as
defined in Section 13(h)(8)(E) under the Securities Exchange Act of 1934)
becoming the beneficial owner (as defined in Rule 13d-3 under the Securities
Exchange Act of 1934), directly or indirectly, of more than 50% of the aggregate
voting power of all classes of common equity of the Company, except if such
Person is (i) a subsidiary of the Company, (ii) an employee stock ownership plan
for employees of the Company or (iii) a company formed to hold the Company’s
common equity securities, provided that, at the time such company became such
holding company, substantially all the stockholders of the Company comprise such
holding company’s stockholders and hold at least a majority of the voting power
of such holding company;

 

7

 

 

(c)          a merger (in which the Company is not the surviving operating
entity), consolidation, liquidation or dissolution of Company or winding up of
the business of the Company.

 

9.              RESTRICTIONS.

 

9.1           Non-Disclosure. During and after the Term, Employee agrees to use
best efforts and exercise utmost diligence to protect and to safeguard the trade
secrets and/or any confidential or proprietary information concerning the
Company or its business or any Affiliates of the Company (including, without
limitation, trade secrets, plans, processes, customer lists, contracts and
compilations of information, records and specifications) which comes to Employee
in the course of Employee’s employment and which is not (independent of
disclosure by Employee) public knowledge or general knowledge in the trade.
Employee agrees not to disclose any of the Company’s or any Affiliate’s trade
secrets and/or confidential information and/or proprietary information except as
required in the course of Employee’s employment with the Company or by legal
process, in which case, Employee agrees to provide the Company with as much
notice as is reasonably practicable in the event the Company wishes to intervene
to protect its rights. Employee agrees not to use Company’s or any Affiliate’s
trade secrets and/or confidential information and /or proprietary information,
directly or indirectly, for Employee’s own benefit or for the benefit of
another. All files, records, documents, drawings, specifications, memoranda,
notes, or other documents relating to the business of the Company or any
Affiliate, whether prepared by Employee or otherwise coming into Employee’s
possession, shall be the exclusive property of the Company and shall be
delivered to the Company and not reproduced and/or retained by Employee upon
termination of Employee’s employment for any reason whatsoever or at any other
time upon request of the Company.

 

9.2           Non-solicitation. During the period of Employee's employment, and
for a period of one (1) year following the date of termination of Employee’s
employment, the Employee shall not directly or indirectly, for himself or for
any third party, except as otherwise agreed to in writing by the Company:

 

(a)          Contact, solicit, advise, consult or do business with any Customer
(as hereinafter defined) with which Employee has had direct contact during, and
arising from, his employment by the Company, for the purpose of causing such
Customer to purchase, or otherwise obtain products or services which are similar
to or in any way compete with the products or services sold or provided by the
Company or an Affiliate, or

 

(b)          Induce, or attempt to induce, any Customer with which Employee has
had direct contact during the term of, and arising from, his employment by the
Company, to cancel, diminish, decrease or curtail any business relationship,
contractual or otherwise, with the Company or an Affiliate, or

 

(c)          Contact, solicit, induce or attempt to induce or influence any
employee, independent contractor or agent of any Customer or Company or
Affiliate to terminate his or her employment, engagement or contractual
relationship with such Customer or Company or Affiliate, or

 

8

 

 

(d)          Employ or hire any person who is employed by the Company or
Affiliate (whether as an employee or an independent contractor) with any
business or other entity that is engaged in the industry in which Company or
Affiliate is involved.

 

9.3           Covenants Against Competition. During the period of Employee's
employment, and for a period of one (1) year following the date of Employee’s
termination of employment, the Employee shall not within the Restricted Area (as
hereinafter defined), directly or indirectly as an employee, employer,
consultant, agent, principal, partner, shareholder, corporate officer, director
or through any other kind of ownership (other than ownership of securities of
publicly held corporations of which Employee owns less than five (5%) percent of
any class of securities) or in any other representative or individual capacity:

 

(a)          Assist or have an interest (whether or not such interest is
active), in any person, firm, partnership, association, corporation or business
organization, entity or enterprise that is or is about to become directly or
indirectly engaged in, any business or activity (whether such enterprise is in
operation or in the planning or development stage) that provides, sells,
distributes or markets any products or services that compete in any manner with
the business conducted by Company or an Affiliate.

 

(b)          Enter into the employment of or act as an independent contractor or
agent for or advisor or consultant to, any person, firm, partnership,
association, corporation or business organization, entity or enterprise that is
or is about to become directly or indirectly engaged in, any business or
activity (whether such enterprise is in operation or in the planning or
development stage) that provides, sells, distributes or markets any products or
services that compete in any manner with the business conducted by Company or an
Affiliate.

 

Notwithstanding any other provisions herein, in the event of a Constructive
Termination pursuant to Section 7.5 at any time within twelve (12) months
following a Change in Control, this Section 9.3 shall not apply.

 

9.4           Definitions.

 

“Affiliate” shall mean any corporation, partnership, limited liability company,
joint venture, or other entity or organization directly or indirectly
controlling or controlled by or under direct or indirect common control with
such other entity through the ownership of all or part of such entity.

 

“Customer” shall mean any individual, corporation, partnership, joint venture or
other entity, or successors thereof, which has either (i) purchased or
contracted for services or products by or through the Company at any time within
one (1) year prior to the termination of Employee’s employment with the Company,
or (ii) has been directly solicited by the Company within six (6) months prior
to the termination of Employee’s employment with the Company, regardless of
whether the Employee shall have direct contact with such individual,
corporation, partnership, joint venture or entity.

 

9

 

 

“Restricted Area” shall mean collectively the United States of America.

 

“Restrictions” shall mean the terms and covenants of Sections 9.1, 9.2 and 9.3,
collectively.

 

9.5           Enforceability of Agreement.

 

(a)          Reasonableness of Restrictions. Employee has carefully read and
considered the Restrictions and, having done so, agrees that the Restrictions
(including, but not limited to, the time period of restriction and the
geographical areas of restriction set forth herein) are fair and reasonable and
are reasonably required for the protection of the interests of Company, its
owners, officers, directors and other employees. Employee has had the
opportunity to consult with an attorney prior to the execution of this
Agreement, and freely executes this Agreement either (i) following such
consultation and with the advice of his attorney, or (ii) after freely waiving
such right to consult with an attorney prior to the execution of this Agreement.

 

(b)          Severability. In the event that, notwithstanding the foregoing, any
part of the Restrictions shall be held to be invalid or unenforceable, the
remaining parts thereof shall nevertheless continue to be valid and enforceable
as though the invalid or unenforceable parts had not been included therein.
Notwithstanding the foregoing, it is the intent and agreement of Company and
Employee that the Restrictions shall be given the maximum force, effect and
application permissible under law.

 

(c)          Time Period. In the event that a Court of competent jurisdiction
shall determine by final judgment that the scope or time period of any of the
Restrictions is too broad to be capable of enforcement, such court is authorized
to modify such covenants and to enforce them to the full scope and extent and
for the full time period that the Court deems just and equitable.

 

(d)          Passive Interest. The Restrictions shall not be construed to limit
in any manner Employee's right to maintain a passive ownership interest of less
than five (5%) percent of any class of outstanding securities in any entity, the
securities of which are traded on a national exchange, which may compete with
Company, so long as Employee shall not have the right or power to elect a member
of the Board of Directors of such entity or to otherwise control the actions of
such entity.

 

10.           REMEDIES.

 

10.1         Remedies Cumulative. Nothing herein contained is intended to waive
or diminish any rights the Company, any Affiliate or Employee may have at law or
in equity at any time to protect and defend its legitimate property interests
including its business relationship with third parties, the foregoing provisions
being intended to be in addition to and not in derogation or limitation of any
other rights the Company, an Affiliate or Employee may have at law or in equity.

 

10

 

 

10.2         Injunctive Relief. Employee hereby acknowledges and agrees that
Company would be irreparably injured, the value of the business of Company would
be irreparably damaged and Company could not adequately be compensated by
monetary damages, if Employee were to violate the Restrictions. Employee
covenants and agrees that, if Employee shall violate any of the Restrictions,
Company specifically shall be entitled to injunctive and other equitable relief
to enjoin Employee's violations of such Restrictions. The prevailing party in
any such injunctive action shall be entitled to reimbursement from the other
party for all actual attorney fees expended in such action.

 

10.3         Notice of Violation. In the event Company believes that Employee is
violating any of the Restrictions, Company shall so notify Employee in writing,
which notice shall describe with as much specificity as possible, the nature of
the alleged violation. Provided that Employee is in violation of the
Restrictions, if the Employee does not, within fourteen (14) days following
receipt of said notice, cease the conduct, terminate the relationship or
otherwise cure such violation, the Company shall have no further obligation to
make payments to Employee pursuant to the terms of this Agreement following the
date of receipt of such notice.

 

10.4         Accounting For Profits. Employee hereby covenants and agrees that,
if Employee shall violate any of the Restrictions, Company shall be entitled to
an accounting and repayment of all profits, compensation, commissions,
remunerations or benefits which Employee directly or indirectly has realized
and/or may realize as a result of, growing out of or in connection with any such
violation.

 

11.         EMPLOYEE FOR HIRE. In addition to Employee’s services, the Company
shall own forever and throughout the world (exclusively during the current and
renewed or extended term of copyright anywhere in the world and thereafter,
non-exclusively) all rights of any kind or nature now or hereafter known in and
to all of the products of Employee’s services performed while an employee in any
capacity and any and all parts thereof, including, without limitation,
copyright, patent and all other property or proprietary rights in or to any
ideas, concepts, designs, drawings, plans, prototypes or any other similar
creative works and to the product of any or all of such services under this
Agreement (collectively, “Inventions”). Employee hereby acknowledges and agrees
that for copyright purposes, Employee is performing services as the Company’s
employee-for-hire; provided, however, that for purposes of this Agreement,
“Inventions” shall not include those that do not relate to the Company’s or an
Affiliate’s current business or research and development and were developed
without use of any Company or Affiliate trade secret information or Company or
Affiliate’s facilities or equipment. Without limiting the generality of the
previous two sentences, Employee acknowledges and agrees that all memoranda,
notes, records and other documents made or compiled by Employee or made
available to Employee while an employee concerning the Company or an Affiliate’s
business shall be the Company’s property and shall be delivered by Employee to
the Company upon termination of this Agreement or at any other time at the
Company’s request. In addition, the Employee hereby agrees to assign to Company
in writing (and take any and all other actions as shall be reasonably requested
by Company in order to carry out the intent of this Section) any and all rights,
title or interest of Employee in any such copyrights, patents, property or
proprietary rights relating to such Inventions.

 

11

 

 

12.             [INTENTIONALLY DELETED].

 

13.              MISCELLANEOUS.

 

13.1         Assignability. This Agreement, including but not limited to
paragraphs 9 and 11, shall be binding upon and inure to the benefit of the
Company, its respective successors, heirs, and assigns. Except as expressly set
forth herein, this Agreement may not be assigned by Employee without the express
written consent of the Company.

 

13.2         Invalid Provisions. If any provision of this Agreement is held to
be illegal, invalid, or unenforceable, then such provision shall be fully
severable, and this Agreement shall be construed and enforced as if such
illegal, invalid, or unenforceable provision had never comprised a part hereof;
and the remaining provisions hereof shall remain in full force and effect and
shall not be affected by the illegal, invalid, or unenforceable provision or by
its severance herefrom. Furthermore, in lieu of such illegal, invalid, or
unenforceable provision, there shall be added automatically as a part of this
Agreement a provision as similar in terms to such illegal, invalid, or
unenforceable provision as may be possible and still be legal, valid, or
enforceable.

 

13.3         Notices. Any notices pertaining to this Agreement shall be
addressed to the parties at their addresses stated on the first page hereof. All
notices shall be in writing and shall be deemed duly given if personally
delivered or sent by registered, certified, overnight or express mail. If sent
by registered or certified mail, notice shall be deemed to have been received
and effective three days after mailing; if by overnight or express mail, notice
shall be deemed received the next business day after being sent. Any party may
change its address for notice hereunder by giving notice of such change in the
manner provided herein.

 

13.4         Construction of Agreement. This Agreement contains the entire
agreement of the parties respecting the subject matter contained herein. No
terms, conditions or warranties other than those contained herein, and no
amendments or modification of any provision hereof shall be effective except by
a written agreement signed by all of the parties hereto. This Agreement shall
not be strictly construed against either party.

 

13.5         Waiver. The waiver by either party hereto of a breach of any term
or provision of this Agreement shall not operate or be construed as a waiver of
a subsequent breach of the same provision by any party or of the breach of any
other term or provision of this Agreement.

 

13.6         Titles. Titles of the paragraphs herein are used solely for
convenience and shall not be used for interpretation or construing any work,
clause, paragraph, or provision of this Agreement.

 

12

 

 

 

13.7         Arbitration.

 

(a)          It is understood and agreed between the parties hereto that, except
with respect to claims for workers’ compensation or unemployment compensation
benefits, any and all claims, grievances, demands, controversies, causes of
action or disputes of any nature whatsoever (including but not limited to tort
and contract claims, and claims upon any law, statute, order, or regulation)
(hereinafter “Claims”), arising out of, in connection with, or in relation to
(i) this Agreement, (ii) questions of arbitrability under this Agreement, or
(iii) any relationship between Employee and the Company before, at the time of
entering, during the term of, upon or after expiration or termination of this
Agreement, shall be resolved by final, binding, non-judicial arbitration in
accordance with the Commercial Arbitration Rules of the American Arbitration
Association (“AAA”), which rules are incorporated herein by reference. Such
dispute resolution process shall be confidential and shall be conducted in
accordance with the Kansas Rules of Evidence.

 

(b)          Notwithstanding any contrary provision that may be contained in the
applicable AAA rules, the parties hereby agree that discovery shall be permitted
in connection with any arbitration pursuant to this Agreement, in accordance
with the provisions of the Kansas Code of Civil Procedure. Neither party nor the
arbitrator shall disclose the existence, content, or results of any arbitration
hereunder without the prior written consent of all parties. Except as provided
herein, the Federal Arbitration Act shall govern the interpretation, enforcement
and all proceedings pursuant to this Section 13.7. The Arbitrator shall apply
the substantive law (and the law of remedies, if applicable) of the State of
Kansas, or federal law, or both, as applicable. The arbitrator is without
jurisdiction to apply any different substantive law. The arbitrator shall have
the authority to entertain a motion to dismiss and/or a motion for summary
judgment by any party and shall apply the standards governing such motions under
Kansas law. The arbitrator shall render an award and a written, reasoned opinion
in support thereof. Such award may include attorneys’ fees and costs to the
prevailing party. Judgment upon the award may be entered in any court having
jurisdiction thereof.

 

(c)          Adherence to this dispute resolution process shall not limit the
Company’s right to obtain any provisional remedy, including but without
limitation, injunctive or similar relief, from any court of competent
jurisdiction in the event of a breach of Section 9 of this Agreement. This
dispute resolution process shall survive the termination of Employee’s
employment.

 

(d)          By signing this Agreement, both Employee and the Company are giving
up their respective right to a jury trial.

 

13.8         Personal Computer. During the Term, the Company shall provide
Employee, at Company expense, with a portable personal computer (the “Laptop”)
with such capabilities and capacity, and including all necessary software, as
shall be reasonably necessary to discharge Employee’s duties under this
Agreement. Upon termination of Employee’s employment, the Employee shall
promptly deliver to the Company any and all tangible property of the Company,
including without limitation the Laptop and any software related thereto and the
contents of any files stored therein.

 

13

 

 

13.9         Section 409A. This Agreement is intended to comply with Section
409A of the Code or an exemption thereunder and shall be construed and
administered in accordance with Section 409A of the Code. Notwithstanding any
other provision of this Agreement, payments provided under this Agreement may
only be made upon an event and in a manner that complies with Section 409A of
the Code or an applicable exemption. Any payments under this Agreement that may
be excluded from Section 409A of the Code either as separation pay due to an
involuntary separation from service or as a short-term deferral shall be
excluded from Section 409A of the Code to the maximum extent possible. For
purposes of Section 409A of the Code, each installment payment provided under
this Agreement shall be treated as a separate payment. Any payments to be made
under this Agreement upon a termination of employment shall only be made upon a
"separation from service" under Section 409A of the Code.

 

Notwithstanding any other provision of this Agreement, if any payment or benefit
provided to the Employee in connection with his termination of employment is
determined to constitute "nonqualified deferred compensation" within the meaning
of Section 409A of the Code and the Employee is determined to be a "specified
employee" as defined in Section 409A(a)(2)(b)(i) of the Code, then such payment
or benefit shall not be paid until the first payroll date to occur following the
six-month anniversary of the date of termination (the "Specified Employee
Payment Date"). The aggregate of any payments that would otherwise have been
paid before the Specified Employee Payment Date shall be paid to the Employee in
a lump sum on the Specified Employee Payment Date and thereafer, any remaining
payments shall be paid without delay in accordance with their original schedule.

 

IN WITNESS WHEREOF, the parties have caused this Agreement to be executed as of
the date first set forth above.

 

  THE COMPANY:       THE MANAGEMENT NETWORK GROUP, INC.,   a Delaware
corporation       By: /s/ Andrew D. Lipman         Printed Name: Andrew D.
Lipman         Title: Chairman, Compensation Committee, Board of Directors      
  EMPLOYEE:       /s/ Donald E. Klumb   DONALD E. KLUMB

 

14

 

 

